Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2007

Janciga v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4987




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Janciga v. Vora" (2007). 2007 Decisions. Paper 953.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/953


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-246                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 06-4987
                                  ________________


                            JEFFREY W. JANCIGA, of the
                             Johnstown Police Department;

                                           v.

                                CHANDAN S. VORA,

                                               Appellant
                                  ________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 06-cv-00232J)
                     District Judge: Honorable Gustave Diamond
                                  ________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 24, 2007

               BEFORE: BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: June 12, 2007)
                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

      Chandan S. Vora appeals the order of the United States District Court for the

Western District of Pennsylvania dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B), her
“notice of removal” of criminal citations issued by the Johnstown Pennsylvania Police

Department.

       In October 2006, Vora filed a “notice of removal” seeking to remove a City of

Johnstown police complaint charging her with violations of Pennsylvania law, namely,

disorderly conduct, obstructing highways, scattering rubbish, and various traffic/nuisance

citations. She claimed that the City of Johnstown Police Department and other city

officials discriminated against her on account of her religious and ethnic background by

issuing baseless and unconstitutional criminal citations.

       The District Court concluded that the “Notice of Removal” sought to attack state

court proceedings over which the District Court had no jurisdiction. This timely appeal

followed.

       Vora has been granted leave to proceed in forma pauperis on appeal. Because her

appeal lacks arguable merit, we will dismiss it pursuant to § 1915(e)(2)(B)(i). See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       After reviewing Vora’s District Court pleadings and notice of appeal, we conclude

that her petition was correctly denied. Vora petitioned for removal, presumably under the

civil rights removal statute, 28 U.S.C. § 1443, alleging that the code violation citation was

part of a larger conspiracy by all city personnel to violate her civil rights. The civil rights

removal statute applies only to the removal of state court proceedings. Id.; See also 28

U.S.C. § 1447(a). Here, the citation is a proceeding before a district justice on a

municipal code violation; it is not a state court criminal proceeding. Even if we assume

                                               2
arguendo that the civil rights removal statute applies to municipal code violaiton

proceedings, Vora’s generalized and unsupported allegations do not meet the specific

criterion for § 1443 removal. See City of Greenwood v. Peacock, 384 U.S. 808, 827

(1966); Ronan v. Stone, 396 F.2d 502, 503 (1st Cir. 1968). We have no independent

reason to believe that the City of Johnstown will not afford Vora any process she is due.

Having found no legal merit to this cause, we will dismiss the appeal pursuant to 28

U.S.C. § 1915(e)(2)(B).




                                             3